Citation Nr: 9927999	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  95-29 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for chest pain.

4.  Entitlement to service connection for a right wrist 
disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]



ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from  November 1989 
to May 1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1994 rating decision from the Detroit, 
Michigan, Department of Veterans Affairs (VA) Regional Office 
(RO).  

In March 1997 the Board, in pertinent part, remanded the 
above-named issues for further development.  In April 1998 
the Board remanded the above-named issues for further 
development for the second time.  The case has since been 
returned to the Board for further appellate review.  

The Board notes that the April 1998 Board remand found that 
the veteran had reopened her claim for service-connection for 
asthma and chest pain with new and material evidence and 
concluded that these claims therefore were well-grounded.  

The United States Court of Appeals for Veterans Claims 
(Court) subsequently noted in Elkins and Winters v. West, 12 
Vet. App. 203 (1999) that by the ruling in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), the Federal Circuit Court 
"effectively decoupled" the determinations of new and 
material evidence and well groundedness.  Therefore, a 
determination as to whether the veteran's claims for service-
connection for asthma and chest pain are well-grounded will 
be conducted in this case.  


FINDING OF FACT

The claims of entitlement to service connection for asthma, 
hypertension, chest pain, and a right wrist disorder are not 
supported by cognizable evidence showing that the claims are 
plausible or capable of substantiation.


CONCLUSION OF LAW

The claims of entitlement to service connection for asthma, 
hypertension, chest pain, and a right wrist disorder are not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records show no diagnosis of asthma, chest 
pain, or a right wrist disorder noted during the enlistment 
examination.  The veteran was diagnosed with hypertension 
during the enlistment examination.  There is no subsequent 
documentation in the service medical records of a specific 
diagnosis of hypertension.  

In November 1989 the veteran was seen with a history of 
asthma.  The veteran was diagnosed with an upper respiratory 
infection.  

In August 1990 the veteran was seen with a complaint of an 
asthma attack.  The veteran displayed severe wheezing on 
examination.  A previous history of asthma and lung disease 
was noted.  A 1979 hospitalization for asthma was noted.  The 
veteran was diagnosed with bronchial asthma.  

Service medical records show multiple treatment for asthma 
attacks in August 1990.  Treatment notes show that the 
veteran was treated for asthma exacerbations in September 
1990, October 1990, and November 1990 as well.  These 
exacerbations were frequently described as mild.  

The veteran was next treated for an asthma exacerbation in 
August 1991.  The veteran was also seen in August 1991 
complaining of a possible cyst in the right wrist with pain.  
A lump was noted with flexing of the wrist.  The veteran was 
subsequently diagnosed with a ganglion cyst.  In October 1991 
the veteran presented for aspiration of her right wrist 
ganglion cyst; however, the veteran changed her mind and did 
not go through with the aspiration.  

The veteran was seen for an asthma exacerbation in October 
1991 and again in December 1991.  

In March 1992 the veteran was seen with complaints of a cyst 
in her wrist.  Examination revealed some swelling over the 
dorsum of the right wrist with positive tenderness.  The 
veteran was diagnosed with a ganglion cyst.  The veteran was 
seen in April 1992 for an asthma attack.  

In May 1992 the veteran was seen for an asthma attack.  The 
veteran reported cold symptoms as well as hay fever.  She 
reported a history of tightness in her chest.  The veteran 
was diagnosed with allergic rhinitis and a history of 
recurring bronchitis/asthma.  

Service medical records also show treatment of various viral 
syndromes and upper respiratory symptoms.  

Post-service medical records show that the veteran underwent, 
in pertinent part, a VA general medical examination in 
February 1994.  The veteran reported, in pertinent part, a 
history of hypertension controlled by diet, bronchial asthma, 
and a right wrist ganglion.  

The veteran reported that her last asthma attack was in 
January 1994 but that she had not been treated since 1992.  
She reported that her right wrist ganglion had been drained 
in Germany in 1991.  She also reported a history of chest 
pain dating back to 1992 when "they were pushing on my chest 
to revive me."  

On examination, sinus tachycardia was heard.  The veteran had 
a pulse of 140 and her blood pressure was measured as 170/90 
sitting.  Her blood pressure standing was 160/90.  Supine 
blood pressure was measured as being 140/90.  The lungs were 
clear with no rales.  There was no ganglion seen on the right 
wrist.  The right wrist had normal range of motion with no 
swelling.  Compression of the rib cage produced no pain.  
Pulmonary examination was normal.  Chest x-rays were normal.  
The veteran was diagnosed, in pertinent part, with a history 
of asthma (without abnormal spirometry and presently 
inactive), a history of a ganglion right wrist (not found), 
and chest pain after resuscitation, but no residuals found.  
No diagnosis of hypertension was rendered.  

Treatment notes from March 1994 show that the veteran was 
treated for flu symptoms.  Blood pressure was measured as 
being 140/100.  The veteran was diagnosed with mycoplasma.  
She was not diagnosed with hypertension or asthma.  On 
follow-up in April 1994 it was noted that the veteran was 
feeling much better.  It appears that the physician concluded 
that the veteran's bronchitis was clearer.  No diagnosis of 
asthma or hypertension was noted.  

Treatment notes from May 1994 through August 1994 show 
treatment for a crush and burn injury to the veteran's right 
hand.  

In August 1994 the veteran was referred to Dr. G.C. for 
evaluation.  The veteran reported, in pertinent part, being 
in a work-related accident in May 1994 during which her right 
hand was caught in a food packaging machine.  The veteran 
currently complained of right hand pain, popping in the 
joints, occasional swelling, weakness, shakiness, and 
numbness in the fingers.  

On examination, no swelling was noted in either hand.  
Reflexes were symmetrical, and there was no peripheral 
cyanosis or edema.  Strength was 5/5 in the upper extremities 
without atrophy or fasciculation.  There was no crepitation 
in either of the veteran's wrists.  Testing of the wrists 
revealed some pain in the right hand and wrist.  Sensation 
was "vaguely" diminished.  Range of motion was normal.  
There was some depigmentation where the veteran suffered the 
burn from her workplace injury.  Aside from this 
depigmentation, the physician concluded that there were no 
objective abnormalities on examination.  

The veteran subsequently underwent a bone scan which was 
interpreted by Dr. G.C. as being normal.  On follow-up in 
September 1994, the veteran reported that her wrist was 
swollen.  She also reported shaking and numbness in her right 
hand.  On examination, there was patchy decreased sensation 
in a non-dermatonal pattern in the right hand.  There was 
some swelling on the dorsal wrist with tenderness but no 
warmth or redness.  It was noted that the swelling was quite 
slight when compared to the left.  No abnormalities were 
found on electrodiagnostic testing.  

Dr. G.C. concluded that the veteran might have a ganglion.  
He also noted that the frequency of the veteran's shaking was 
not consistent and did not seem to be related to any type of 
movement.  While he concluded that she may have a ganglion, 
Dr. G.C. also concluded that he was not at all certain 
whether or not such a ganglion was responsible for any of her 
symptoms.  He further concluded that there might be 
significant functional overlay.  

In September 1994 the veteran provided testimony at a 
personal hearing.  The veteran testified that she did not 
have asthma prior to entering the service and that her asthma 
first became a problem for her while she was in the service.  
Transcript, p. 7.  A friend also testified that the veteran 
did not have asthma prior to entering the service.  Tr., p. 
18.  The veteran testified that she was currently taking 
multiple medications for her asthma.  Tr., pp. 8-9.  She 
reported that her last asthma attack was six days prior and 
that she had treated the attack herself.  Tr., p. 10.  The 
veteran reported receiving treatment for her asthma from Dr. 
S. as well as a unspecified physician at Tripler Army Medical 
Center.  Tr., p. 16.  


Regarding her right wrist, the veteran reported injuring her 
wrist moving lockers in 1992.  Tr., p. 10.  She testified 
that her right wrist cyst was drained once.  Tr., p. 12.  She 
testified that she still had problems with her cyst and that 
it was still there.  She stated that Dr. G. recommended that 
she have surgery on her wrist.  Tr., p. 22.  She reported 
that she was scheduled to undergo surgery for it in two 
weeks.  Tr., p. 12.  The veteran testified to having pain, 
stiffness, weakness, and swelling.  Tr., p. 13.  

Regarding her hypertension, the veteran reported that she did 
not have hypertension prior to entering the service.  Tr., p. 
15.  She stated that she was first diagnosed with 
hypertension in 1991 while in Germany.  Tr., p. 16.  The 
veteran reported that she had been diagnosed with high blood 
pressure since her discharge from service.  She specifically 
stated that she had been diagnosed with high blood pressure 
by her private physician, Dr. S., one month before the 
hearing.  Id.  

Regarding chest pain, the veteran testified that she began 
experiencing chest pain in service and that this was related 
to her asthma. Tr., pp. 17-18.  The veteran's friend 
testified that the veteran did not complain of chest pains 
prior to going into service.  Tr., p. 19.  The veteran also 
reported seeing a physician in Hawaii named Dr. B.  Tr., 
p.22.

Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded.  The Court has held that a well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § [5107(a)]."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where evidence 
or medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment.  
38 U.S.C.A. §§ 1111, 1132 (West 1991).  

Generally, a preexisting injury or disease will be considered 
to have been aggravated by active service, where there is an 
increase in disability during such service.  Unless there is 
a specific finding that the increase in disability is due to 
the natural progress of the disease; however, aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. 
§ 1153 (West 1991); 38 C.F.R. § 3.306 (1998).

In order to establish aggravation of a preexisting injury or 
disease, clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  This includes medical facts and 
principles which are to be considered to determine whether 
the increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306 (1998).

"[I]n short, a proper application of [38 U.S.C. § 1153 and 38 
C.F.R. § 3.306 (a), (b)] . . . places an onerous burden on 
the government to rebut the presumption of service 
connection" and "in the case of aggravation of a preexisting 
condition, the government must point to a specific finding 
that the increase in disability was due to the natural 
progress[ ] of the disease".  Akins v. Derwinski, 1 Vet. App. 
229, 232 (1991).  

It is not necessary that a specific link be shown between 
inservice activity and the deterioration of the preservice 
disability in order to prevail.  It is enough that the 
aggravation occurred in service.  See Browder v. Derwinski, 1 
Vet. App. 204 (1991).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

If not shown in service, service connection may be granted 
for hypertension if shown disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 1999);  38 C.F.R. §§ 
3.307, 3.309 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1998).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1998).  

When a veteran fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated on the basis of the evidence of record.  This 
regulation is only enforced if the veteran cannot show good 
cause for missing a scheduled examination.  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the veteran and death of an immediate 
family member.  38 C.F.R. § 3.655(a) & (b) (1998).

Individuals for whom medical examinations have been 
authorized and scheduled are required to report for such 
examinations.  38 C.F.R. §§ 3.326(a), 3.327(a), 3.655 (1998).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1998).


Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that her claim is well grounded; that is, that her 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994);  Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the veteran has failed to meet this burden, the Board 
finds that her claims of entitlement to service connection 
for asthma, hypertension, chest pain, and a right wrist 
disorder must be denied as not well grounded.  

The Board initially notes that, pursuant to the April 1998 
Board remand, the RO requested additional evidence from the 
veteran and also scheduled multiple VA examinations for the 
veteran in September 1998.  The veteran did not submit any 
additional evidence and failed to report for any of the 
scheduled VA examinations.  

The Board also notes that the veteran failed to report for VA 
examinations scheduled in June 1992, February 1998, and March 
of 1998.  As was stated above, when a veteran fails to report 
for an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated on the basis of 
the evidence of record.  38 C.F.R. § 3.655 (1998).  

Regarding the most recently missed September 1998 VA 
examinations, the record contains a VARO Compensation and 
Pension Exam Worksheet; however, it does not contain a copy 
of the actual notice sent to the veteran regarding the 
scheduling of the VA examination.  

There is no indication from the record that such a notice was 
not sent out.  The Court has held that the "presumption of 
regularity" that attends the official actions of governmental 
officials imposes a presumption that VA properly discharged 
its official duties and that that presumption can be overcome 
only by clear evidence to the contrary.  Davis v. Brown, 7 
Vet. App. 298, 300 (1995) (citing Ashley v. Derwinski, 2 
Vet.App. 307, 308- 309 (1992)).  

There is no clear evidence indicating that VA failed to 
properly send a notice to the veteran notifying her of the 
scheduled VA examination.  Furthermore, the record shows that 
the RO specifically noted that it had contacted the veteran 
and rescheduled the appointments and that the veteran had 
failed to report for those rescheduled appointment.  

There is no evidence that the veteran had good cause in her 
failure to report for the scheduled VA examinations.  See 
Hyson v. Brown, 5 Vet. App. 262 (1993).  
The veteran has submitted no statements attempting to explain 
her failure to report for the September 1998 VA examinations.  

There is no other evidence in the record which would indicate 
good cause.  Nor did the veteran request another VA 
examination.  As the record has failed to show good cause for 
the veteran's failure to report to the September 1998 VA 
examinations, the claim shall be rated based on the evidence 
of record.  38 C.F.R. § 3.655 (1998).  


The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between the claimed 
inservice injury or disease and a current disability.  See 
Caluza, supra.

Based on the available evidence of record, the Board 
concludes that the veteran has failed to present evidence of 
a current diagnosis of asthma, hypertension, or chest pain.  
The veteran has also failed to present medical evidence of a 
nexus between a current right wrist disorder and service.  

The veteran was not actually diagnosed with a current 
disability at the February 1994 VA examination.  She was not 
given a current diagnosis for asthma, hypertension, or chest 
pain.  

Treatment notes from March 1994 through September 1994 also 
did not document a diagnosis of asthma.  It was noted that 
the veteran was treated for flu symptoms with a diagnosis of 
mycoplasma.  It was noted on follow-up that the veteran's 
bronchitis was clearing.  There is no documentation of a 
medical opinion or other evidence linking this condition to 
service.  Regardless, no diagnosis of asthma was noted.  
There is no other evidence in the record indicating a post-
service diagnosis of asthma.  

There are no post-service medical records of a diagnosis of 
hypertension or high blood pressure.  Nor are there post-
service records of a diagnosis of chest pain.  In fact, aside 
from the February 1994 VA examination, there are no post-
service medical records indicating that she has even sought 
or received treatment for hypertension.  Furthermore, a 
diagnosis of hypertension or high blood pressure was not 
noted on the February 1994 VA examination report.  



The veteran has not provided competent evidence of a nexus 
between a current right wrist condition and service.  The 
record shows that the veteran was seen for a ganglion of the 
right wrist in the service.  The record also shows that the 
veteran was treated in 1994 for a crush and burn injury to 
the right wrist sustained in May 1994.  There is no 
documentation of a medical opinion linking any current right 
wrist condition to service.  In fact, the Board notes that 
there is no medical evidence linking any condition to service 
in the record.  

Because the veteran has failed to provide medical evidence of 
a current disability of asthma, hypertension, and chest pain, 
and has failed to provide competent evidence of a link 
between a right wrist disability and service, the Board finds 
that her claims of entitlement to service connection must be 
denied as not well grounded. 

The veteran's own contentions that she is suffering from the 
above-mentioned impairments and that these impairments were 
incurred in service are not competent evidence sufficient to 
well-ground the claim.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion which relates a medical disorder to a specific cause.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

Therefore, if the determinant issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  Grottveit 
v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The Board notes that the veteran referred during her 
September 1994 hearing to being currently treated for her 
alleged conditions.  The veteran specifically identified the 
names of physicians and locations from whom she had received 
or was going to receive treatment.  Tr., pp. 12, 16, 21-24.  




Pursuant to 38 U.S.C.A. § 5103(a), if VA is placed on notice 
of the possible existence of information that would render 
the claim plausible, and therefore well grounded, VA has the 
duty to advise the veteran of the necessity to obtain the 
information.  McKnight v. Gober, 131 F.3d 1483, 1484-1485 
(Fed. Cir. 1997);  Robinette v. Brown, 8 Vet. App. 69, 80 
(1995).  

It is noted that one of the facilities testified to by the 
veteran was Tripler Army Medical Center.  In October 1994 a 
request was sent to Tripler for the veteran's outpatient 
treatment records.  Tripler responded that it had no 
information on the veteran.  

Pursuant to a March 1997 Board remand, the RO advised the 
veteran to submit additional medical evidence not already of 
record including records of physicians which she had referred 
to at the hearing in September 1994.  There is no indication 
from the record that the veteran ever responded to this 
request.  

Pursuant to the April 1998 Board remand, the RO again advised 
the veteran to submit additional evidence of treatment for 
asthma, chest pain, hypertension, and her right wrist up to 
the present.  The RO specifically asked the veteran to 
complete VA Forms (enclosed with the notice) for the 
physicians to whom she had referred at the hearing, including 
medical records of the surgery she was supposed to have 
received on her right wrist.  There is no indication from the 
record that the veteran ever specifically responded to this 
request.  

The Board notes that the RO has notified the veteran of the 
necessity to obtain the medical evidence she referred to, 
including other pertinent medical evidence of treatment of 
her alleged conditions.  Therefore, the Board concludes that 
the duty to advise the veteran under 38 U.S.CA § 5103(a) has 
been sufficiently discharged in this instance.  


The Board also notes that the veteran's representative has 
cited to the American Joint National Committee on Detection, 
Evaluation, and Treatment of High Blood Pressure.  The 
representative noted that this source considers patients with 
diastolic blood pressures above 90 millimeters to be 
hypertensive.  While this may be true, the veteran must still 
submit evidence of a current disability.  Available post-
service medical records show no documentation of the veteran 
being diagnosed with hypertension.  The Court has held that 
medical texts and even medical opinions which are general 
cannot support a well grounded claim.  See Obert v. Brown, 5 
Vet. App. 30 (1993);  Beausoleil v. Brown, 8 Vet. App. 459, 
463 (1996);  Libertine v. Brown, 9 Vet. App. 521, 523 (1996); 
and Sacks v. West, 11 Vet. App. 314, 316-7 (1998).

For these reasons, the Board finds that the veteran has not 
presented or identified probative medical evidence of a 
current diagnosis or disability in terms of asthma, 
hypertension, and chest pain, and has not provided competent 
evidence of a nexus between a current right wrist disorder 
and service.  Consequently, the Board concludes that the 
veteran's claims of entitlement to service connection for 
asthma, hypertension, chest pain, and a right wrist disorder 
are not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete her 
application to reopen these claims.  See Graves v. Brown, 8 
Vet. App. 522 (1996);  Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Although the Board considered and denied the veteran's claims 
on a ground different from that of the RO, which apparently 
denied the claims on the merits, the veteran has not been 
prejudiced by the decision.  In assuming that the claims were 
well grounded, the RO accorded the veteran greater 
consideration than her claims in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet.App. 384, 392-94 
(1993).

As the veteran's claims of service connection for asthma, 
hypertension, chest pain, and a right wrist disorder are not 
well grounded, the doctrine of reasonable doubt has no 
application to her claims.  


ORDER

The veteran, not having submitted well grounded claims of 
entitlement to service connection for asthma, hypertension, 
chest pain, and a right wrist disorder, the appeal is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

